Title: St. George Tucker to James Madison, 22 December 1826
From: Tucker, St. George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Williamsburg
                                
                                December 22d. 1826.
                            
                        
                        I wrote to you from Richmond about a month ago, and enclosed you a fragment of the Journals of our house of
                            Delegates, at one Sesion within the period mentioned in your note by Mr. Cabell, which I found in one of my Books in
                            possession of Mr. Coalter. I now do myself the pleasure to enclose you another Fragment, which I found a few days ago, of
                            the Journals of that house in 1784-5, together with a sheet from the Journals in the House of Delegates of Maryland. The
                            coincidence of the proceedings of the Legislatures of both Virginia, and Maryland, on the subject of a general provision
                            for the Teachers of the Christian Religion seems to indicate a strong feeling on the subject at that period. There are
                            other subjects in the fragment of the Journals of our house of delegates, which as well as I remember, also excited a very
                            strong, & general feeling. These are all the Journals I have been able to find during the period pointed out by
                            you.
                        Permit me to offer my most friendly and respectful good wishes to Mrs. Madison; and to assure you that I am
                            with every Sentiment of Friendship and respect, My dear Sir, Yours most truly
                        
                            
                                St: G: Tucker
                            
                        
                    P: S: May I request the favor of you to return me the Fragments I have sent you,
                            as I cut them out of my Books, and would wish to replace them, when you have done with them—Not wishing to give you any
                            trouble to hasten the Return.